DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant's election with traverse of claims 1-3 and 6-12 in the reply filed on October 25, 2022 is acknowledged.  The traversal is on the ground that no serious burden existed if all claims are examined.  This is not found persuasive because serious burden does exist by the virtue of different subject matters and search areas as indicated in the restriction requirement.  In addition, Applicant fails to point out the errors of the restriction requirement.  The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 4-5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwawaki (JP-2012/031270)  in view of Takeda (US-2006/0178254).
	Claim 1:  Iwawaki teaches a powder comprising infrared absorber and solid media (i.e. resin particles)  (Iwawaki, translation copy, page 1, last two paragraphs).  the powder has an average particle size of 1 m (Iwawaki, translation copy, page 11, 8th paragraph).  While Iwawaki does not disclose whether the infrared absorber is in the form of “fine particles”, Takeda teaches infrared absorbing fine particles being dispersed in a medium having “excellent characteristics” that a body containing such fine particles can be produced “inexpensively” (Takeda, para. 0068).  In light of Takeda’s teaching of the advantages of infrared absorbing fine particles, the POSITA would be motivated to utilize the infrared absorbing fine particles of Takeda as the infrared absorber in the powder of Iwawaki.   
	Claims 2-3:  The infrared absorbing fine particles are represented by a genal formula MxWyOz, wherein M= H, He, alkali metal, alkaline earth metal, rare earth element, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, TI, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os, Bi and I, W = tungsten, satisfying 0.001≦x/y≦1, and 2.2≦z/y≦3.0.) (Takeda, para. 0032).  When the fine particles assume a hexagonal crystal structure, the value of x/y=0.33 and z/y=3.0 (Takeda, para. 0081), and thus these ratios are well within the claimed range of 0.20 ≦x/y≦0.37, and 2.2≦z/y≦3.0.)
	Claims 6-7:  Iwawaki teaches solid medium being resin including polyethylene, polypropylene, acrylic resin, polystyrene, epoxy resin, polyimide, ionomer resin, fluorine resin, urethane resin, ABS resin, polyvinyl alcohol raisin, polyvinyl acetate resin, vinyl chloride resin, vinylidene chloride resin (Iwawaki, translation copy, pages 2-3).  
	Claim 8:  Iwawaki teaches a dispersion liquid comprising the powder and a solvent (Iwawaki, translation copy, page 5, first three paragraphs).  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwawaki in view of Takeda, as applied to claims 1-3 and 6-8 above, and further in in view of Machida (JP 2015117353).1
	Iwawaki in combination with Takeda teach the claimed invention as discussed above.  However, neither teaches the use of infrared absorbing fine particles in anti-counterfeit ink composition and printed matter.  Machida teaches anti-counterfeit ink composition and printed matter comprising infrared absorbing fine particles having the same composition and diameter as those taught by Takeda (Machida, para. 0008-0010).  Therefore, it would have been obvious to the POSITA that the infrared absorbing fine particles of Takeda in the powder form as taught by Iwawaki are also suitable as particles and powder in anti-counterfeit ink compositions and printed matter taught by Machida.  Machida teaches that the ink composition comprises an organic material (i.e. organic binder) (Machida, para. 0013) and an organic solvent that is. alcohol, ketone, toluene, or xylene. (Machida, para. 0033).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

November 19, 2022


    
        
            
        
            
    

    
        1 Any reference unfurnished with this Office Action has been provided by Applicant.